Case 2:16-cv-00237-JAK-GJS Document 114-6 Filed 11/05/18 Page 1 of 28 Page ID
                                  #:1008




                                                Exhibit A Pt.4(b)
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                                Document
                                     114-661Filed
                                              Filed
                                                  11/05/18
                                                    03/10/17Page
                                                             Page2 of
                                                                   6 of
                                                                      288 Page ID
                                   #:1009


     8. On Tuesday, 11 April 2017 at 9:00 a.m. in Helena at the federal

courthouse, in courtroom #314, Magistrate Judge Joe J. Volpe will hold a

hearing. He will consider the joint final claims report. Any potential class

member whose timely written claim was rejected, and who timely asked for

reconsideration in writing, may appear and be heard.           The Court also

authorizes Judge Volpe to equitably toll the deadline for objecting to

exclusion from the settlement proceeds, Ng 52-1, § VIII,   if 4, for good cause.
Any rejected claimant who made a timely written claim, appears at the April

11th hearing, and shows good cause for making a belated challenge to

exclusion should also be heard. The hearing does not, however, reopen the

claim period. That period lasted approximately three months, which was

plenty of time. Judge Volpe may not receive or consider previously unmade

claims - that would be unfair to all the people who followed the Court-

approved procedure, responded to the adequate notices, and made timely

claims. Instead, the hearing is solely to consider the evidence (existing or

new) about any rejected claimant who appears and seeks reconsideration.

The parties should come to the hearing prepared with all available records

and information about all rejected claims. Judge Volpe may enter any Order


                                     -6-
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                                Document
                                     114-661Filed
                                              Filed
                                                  11/05/18
                                                    03/10/17Page
                                                             Page3 of
                                                                   7 of
                                                                      288 Page ID
                                   #:1010



needed between now and the hearing to accomplish the hearing's objective.

     9. By 17 March 2017, the parties must mail a copy of this Order to all

potential class members who made claims (approved or rejected) or whose

mailing address is otherwise known.

     10. The Court adopts the following schedule:

        • Order mailed to claimants                            17 March 2017

        • Thomas affidavit filed                               31March2017

        • Joint final claims report filed                      31 March 2017

        • Joint report on side agreements filed                31 March 2017

        • Joint pre-hearing information sheet,
          listing exhibits and witnesses, filed                  6 April 2017

        • Claims-exclusion hearing in Helena,
          federal courthouse, courtroom
          #314 at 9:00 a.m.                                     11April2017

        • Attorney's fee petition filed                         14 April 2017

        • Renewed joint motion for final
          settlement approval filed                             19 April 2017




                                     -7-
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                                Document
                                     114-661Filed
                                              Filed
                                                  11/05/18
                                                    03/10/17Page
                                                             Page4 of
                                                                   8 of
                                                                      288 Page ID
                                   #:1011



     So Ordered.



                                   D.P. Marshall Jr.
                                   United States District Judge




                                     -8-
 Case 2:16-cv-00237-JAK-GJS
         Case 2:15-cv-00095-DPM
                             Document
                                 Document
                                      114-681Filed
                                               Filed
                                                   11/05/18
                                                     06/29/17Page
                                                              Page5 of
                                                                    1 of
                                                                       287 Page ID
                                    #:1012


              IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                        EASTERN DIVISION

DONTEL THOMAS and
DALTON JACKSON, on
behalf of Themselves and all Others
Similarly Situated                                                PLAINTIFFS

v.                          No. 2:15-cv-95-DPM

NEAL BYRD, in his Official Capacity;
JOHN THOMAS, individually and in his
official capacity as an employee of City of
Helena-West Helena; and SENTENCING
OPTIONS SPECIALISTS, INC.                                     DEFENDANTS

                                  ORDER

     1. The Court adopts Magistrate Judge Volpe's recommendation. The

Court resolves the claims objections and late claim as follows:

      • Darren Buckner's claim is excluded as untimely. It was received
        several months late, and it involved events in 2005, which are
        outside the scope of this lawsuit.

      • Staten and Winfield are added to the class. They both filed timely
        written objections saying that they were denied a first appearance
        during the class period. The existing records, which are incomplete
        and imperfect, don't disprove their claims.

      • Brown, Jackson, and Webster are added to the class. The Court
        equitably tolls the objection deadline for them, because they showed
        up at the claims-exclusion hearing and objected in person. Webster
        and Jackson said they were denied first appearances. Here again, the
        patchy records don't disprove these claims. And in Brown's case,
        the documents prove he qualifies for the class.
 Case 2:16-cv-00237-JAK-GJS
         Case 2:15-cv-00095-DPM
                             Document
                                 Document
                                      114-681Filed
                                               Filed
                                                   11/05/18
                                                     06/29/17Page
                                                              Page62
                                                                   ofof
                                                                     287 Page ID
                                    #:1013



      • Harvey is added to the class based on extraordinary circumstances.
        He qualifies as a class member, but missed notice because he had
        moved; he contacted class counsel on the last day of the claim
        period, but had no way to file a claim by fax or email that day. He
        took all the right steps as soon as he reasonably could. And he
        appeared at the claims exclusion hearing. In these extraordinary
        circumstances, the Court modifies its prior Order, NQ 61 at 2 & 6,
        reopens the claims period for Harvey, and includes him in the
        settlement class. This step will slightly reduce other class members'
        pro rata share, but it's fair in the compelling circumstances presented.

      2. The Court grants, as modified, the joint motion to approve the

settlement agreement, NQ 79.      With an exception previously noted, the

proposed settlement agreement, NQ 52-1, is approved as fair, reasonable, and

adequate. In re Flight Transportation Corp. Securities Litigation, 730 F.2d 1128,

1135 (8th Cir. 1984). The settlement fund pays several thousand dollars in

compensatory damages to each approved class member, class counsel's

litigation fees and expenses, and the class representative's service awards.

Only one class member opted out, and he did so to pursue a similar claim and

an unrelated claim in a lawsuit on his own. All material circumstances

considered, the settlement fund appropriately covers these amounts. The side

agreement, NQ 79-2, is likewise approved. (There is one agreement, not two.

Compare NQ 61 at 3.) The side agreement is not self dealing, it's a fair

resolution of the related-litigation issues unique to Dontel Thomas, Dalton

                                      -2-
 Case 2:16-cv-00237-JAK-GJS
         Case 2:15-cv-00095-DPM
                             Document
                                 Document
                                      114-681Filed
                                               Filed
                                                   11/05/18
                                                     06/29/17Page
                                                              Page7 of
                                                                    3 of
                                                                       287 Page ID
                                    #:1014


Jackson, Alexander J. (A.J.) Culler and Lakevis King. (The final claims chart,

NQ 79-1, needs to be updated to show that Culler and King are in the class.)

      The exception. The Court remains concerned about the proposed cy pres

distribution of any unclaimed funds. NQ 52-1at14; 61atif7. Any remaining

funds must be distributed equally among all class members - as long as it's

cost effective to do so. In re Bankamerica Corp. Securities Litigation, 775 F.3d

1060, 1064 (8th Cir. 2015). If distribution to class members is impractical, then

the Court must address the fit between the International Trust for the

Humanities and this case. No cy pres distribution may be made until this is

done. Ibid.

      3. The Court grants the requested injunctive relief against the City of

Helena-West Helena and Phillips County. NQ 52-1 at 11. The Court enjoins

the City, the County, and all their officials, agents, officers, employees, as

follows:

      The City and County shall comply with the law in providing
      timely Arkansas Rule of Criminal Procedure 8 hearings. The City
      and the County must comply with the law in conducting the
      proper inquiry into individuals' ability to pay and in appointing
      adequate representation where appropriate before jailing
      individuals for failure to pay monies owed to the city or the
      county. The City and County shall not continue to incarcerate
      any individual who has not received a timely post-arrest hearing.

                                   -3-
 Case 2:16-cv-00237-JAK-GJS
         Case 2:15-cv-00095-DPM
                             Document
                                 Document
                                      114-681Filed
                                               Filed
                                                   11/05/18
                                                     06/29/17Page
                                                              Page8 of
                                                                    4 of
                                                                       287 Page ID
                                    #:1015


      The City and County shall not take by action to collect any unpaid
      fines or costs due from Thomas v. Byrd settlement class members
      as a result of the underlying arrest.

      4. In addition to getting a member's share of the settlement fund,

Jackson and Thomas are entitled to a reasonable service fee for acting as class

representatives. Being the public face for the case cost them time and was a

burden in other ways, as documented in Jackson's hearing testimony and

Thomas' s post-hearing affidavit. All material things considered, though, the

amounts requested for their services are too much. The Court awards Jackson

$15,000 and Thomas $6,000.

     5. Class counsel deserves to be paid for much good work. The billing

records are somew ha tjumbled, but they' re good enough in the circumstances.

Class counsel seeks a $75,000 fee, which is more than one-third of the total

common fund. It's also the maximum that counsel said, at the fairness

hearing, he would seek. Considering the size of the fund, the class, and the

work counsel already did (and was paid for) in the Covington case on this

same issue, $75,000 is a little too much. The sometimes-favored "percentage

of the fund" method doesn't fit this case well. Compare Petrovic v. Amoco Oil

Company, 200 F.3d 1140, 1157 (8th Cir. 1999), with Johnston v. Comerica


                                      -4-
 Case 2:16-cv-00237-JAK-GJS
         Case 2:15-cv-00095-DPM
                             Document
                                 Document
                                      114-681Filed
                                               Filed
                                                   11/05/18
                                                     06/29/17Page
                                                              Page9 of
                                                                    5 of
                                                                       287 Page ID
                                    #:1016


Mortgage Corporation, 83 F.3d 241, 244-47 (8th Cir. 1996). The lodestar method

best captures the reasonable compensation, in light of all the circumstances,

for class counsel's time and effort. 42U.S.C.§1988(b); Blanchard v. Bergeron,

489 U.S. 87, 93 (1989).

      Class counsel's requested hourly rates are too high. The Court recently

approved certain rates for the same kind of work in Covington, and will use

them here:     Luther Sutter-$300;      Lucien Gillham-$250;        and Tona

Demers-$225. Using these rates, the time actually spent would produce an

even higher fee than counsel has requested. But the Court reduces the

amount of time awarded-without addressing specific problems in the

billing- because of the groundwork laid in Covington. Hensley v. Eckerhart,

461 U.S. 424, 433-34 (1983); United Healthcare Corporation v. American Trade

Insurance Company LTD, 88 F.3d 563, 574n.9 (8th Cir. 1996). It was reasonable

for Luther Sutter to spend 150 hours working on the case, for Tona Demers

to spend 25 hours, and for Lucien Gillham to spend 25 hours. The Court has

reduced the time total by 82 hours. The Court doesn't doubt these hours were

spent, but they aren't reasonably billed against the common fund in the

circumstances. The total fee award is $56,875.


                                      -5-
Case 2:16-cv-00237-JAK-GJS
         Case 2:15-cv-00095-DPM
                             Document
                                 Document
                                      114-681Filed
                                                Filed
                                                    11/05/18
                                                      06/29/17Page
                                                                Page
                                                                   106ofof28
                                                                           7 Page ID
                                     #:1017



      The Court approves the unopposed request for expenses of $6,877.60.

These were paid out of pocket, and were reasonable expenses for this case.

Most of the expenses were for an experienced paralegal. The tank of airplane

fuel is out of the ordinary, but it's a wash with the saved travel time. All said,

the award to class counsel for fees and expenses is $63,752.60. Subtracting

this and the class representative fees, the settlement fund has $125,247.40

remaining to divide between the 31 approved class members.

                                    *    * *

      Magistrate Judge Volpe's recommendation, NQ 73, is adopted, with

thanks. The joint motion to approve the settlement agreement, NQ 79, is

granted as modified. Any cy pres distribution will abide further Order. The

motion for attorney's fees and costs, NQ 74, is mostly granted and partly

denied: attorney's fees and expenses of $63,752.60 are awarded out of the

common fund to class counsel. Dalton Jackson is awarded $15,000 as a

service fee; Donte! Thomas is awarded $6,000 as a service fee; each award is

in addition to a pro rata share of the common fund balance. If the Court has

done the math correctly, each class member will receive $4,040.24. If the

Court has made a math error, the parties may adjust the distribution amount


                                        -6-
Case 2:16-cv-00237-JAK-GJS
         Case 2:15-cv-00095-DPM
                             Document
                                 Document
                                      114-681Filed
                                                Filed
                                                    11/05/18
                                                      06/29/17Page
                                                                Page
                                                                   117ofof28
                                                                           7 Page ID
                                     #:1018



accordingly and explain this to class members in a cover letter. The parties

must send a copy of this Order and the Judgment to each class member with

the check.    Judgment will be entered.            Joint report on settlement

administration due by 1December2017.

     So Ordered.



                                                         {/
                                    D.P. Marshall Jr.
                                    United States District Judge

                                            ..t4 &v~e ~o 17




                                      -7-
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                                Document
                                     114-684Filed
                                              Filed
                                                  11/05/18
                                                    12/13/17Page
                                                             Page121of
                                                                    of28
                                                                       35 Page ID
                                    #:1019
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                                Document
                                     114-684Filed
                                              Filed
                                                  11/05/18
                                                    12/13/17Page
                                                             Page132of
                                                                    of28
                                                                       35 Page ID
                                    #:1020
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                                Document
                                     114-684Filed
                                              Filed
                                                  11/05/18
                                                    12/13/17Page
                                                             Page143of
                                                                    of28
                                                                       35 Page ID
                                    #:1021
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                                Document
                                     114-684Filed
                                              Filed
                                                  11/05/18
                                                    12/13/17Page
                                                             Page154of
                                                                    of28
                                                                       35 Page ID
                                    #:1022
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                                Document
                                     114-684Filed
                                              Filed
                                                  11/05/18
                                                    12/13/17Page
                                                             Page165of
                                                                    of28
                                                                       35 Page ID
                                    #:1023
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                                Document
                                     114-684Filed
                                              Filed
                                                  11/05/18
                                                    12/13/17Page
                                                             Page176of
                                                                    of28
                                                                       35 Page ID
                                    #:1024
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                                Document
                                     114-684Filed
                                              Filed
                                                  11/05/18
                                                    12/13/17Page
                                                             Page187of
                                                                    of28
                                                                       35 Page ID
                                    #:1025
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                                Document
                                     114-684Filed
                                              Filed
                                                  11/05/18
                                                    12/13/17Page
                                                             Page198of
                                                                    of28
                                                                       35 Page ID
                                    #:1026
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                                Document
                                     114-684Filed
                                              Filed
                                                  11/05/18
                                                    12/13/17Page
                                                             Page209of
                                                                    of28
                                                                       35 Page ID
                                    #:1027
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                               Document
                                     114-6
                                         84 Filed
                                             Filed11/05/18
                                                   12/13/17 Page
                                                             Page21
                                                                  10ofof28
                                                                         35 Page ID
                                    #:1028
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                               Document
                                     114-6
                                         84 Filed
                                             Filed11/05/18
                                                   12/13/17 Page
                                                             Page22
                                                                  11ofof28
                                                                         35 Page ID
                                    #:1029
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                               Document
                                     114-6
                                         84 Filed
                                             Filed11/05/18
                                                   12/13/17 Page
                                                             Page23
                                                                  12ofof28
                                                                         35 Page ID
                                    #:1030
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                               Document
                                     114-6
                                         84 Filed
                                             Filed11/05/18
                                                   12/13/17 Page
                                                             Page24
                                                                  13ofof28
                                                                         35 Page ID
                                    #:1031
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                               Document
                                     114-6
                                         84 Filed
                                             Filed11/05/18
                                                   12/13/17 Page
                                                             Page25
                                                                  14ofof28
                                                                         35 Page ID
                                    #:1032
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                               Document
                                     114-6
                                         84 Filed
                                             Filed11/05/18
                                                   12/13/17 Page
                                                             Page26
                                                                  15ofof28
                                                                         35 Page ID
                                    #:1033
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                               Document
                                     114-6
                                         84 Filed
                                             Filed11/05/18
                                                   12/13/17 Page
                                                             Page27
                                                                  16ofof28
                                                                         35 Page ID
                                    #:1034
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                               Document
                                     114-6
                                         84 Filed
                                             Filed11/05/18
                                                   12/13/17 Page
                                                             Page28
                                                                  17ofof28
                                                                         35 Page ID
                                    #:1035
